Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-17, 19, 34, and 38 of Z. Smith et al., US 17/251,133 (June 11, 2019) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1 and 2-5, 10, 11 drawn to composition, comprising branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm, an aspect ratio of at least 5, and branches having a diameter of less than or equal to 200 nm, and/or
wherein the multidentate ligand comprises at least two carboxylate groups, and/or
wherein the metal ion is a transition metal ion, and/or
wherein the metal ion is copper, and/or 
wherein the metal-organic framework is HKUST-1;
Group (II)	claims 1, 3 and 6-9, 10, 11 drawn to composition, comprising branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand, of Group (I) ;
wherein the multidentate ligand comprises imidazolate, and/or
wherein the metal ion is a transition metal ion, and/or
wherein the metal ion is zinc, and/or
wherein the metal-organic framework is ZIF-8;
Group (III)	claims 1, 3 and 12-14, drawn to composition, comprising branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising a metal ion and a multidentate ligand of Group (I), wherein the branched nanoparticles comprise an amine associated with the metal-organic framework;
metal salt comprising a metal ion, a multidentate ligand, and a chemical modulator in a liquid to form branched nanoparticles, the branched nanoparticles comprising a metal-organic framework, the metal-organic framework comprising the metal ion and the multidentate ligand, wherein the metal salt, multidentate ligand, and/or chemical modulator are selected such that the presence of at least 0.1 equivalents of the chemical modulator with respect to the concentration of the multidentate ligand increases the aspect ratio of the branched nanoparticles by at least a factor of 3 with respect to particles formed under identical conditions in the absence of the chemical modulator, and/or
wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm, an aspect ratio of at least 5, and branches having a diameter of less than or equal to 200 nm; and/or
wherein the chemical modulator is a salt comprising a cation and an anion, the anion having at least one carboxylate group, and /or
wherein the metal-organic framework is HKUST-1; and
Group (V)	claims 15, 16, 19 38 drawn to the method of forming branched nanoparticles of Group (IV), 
wherein the branched nanoparticles have a hydrodynamic diameter of less than or equal to 2 μm, an aspect ratio of at least 5, and branches having a diameter of less than or equal to 200 nm; and/or
wherein the chemical modulator comprises an amine, and/or
wherein the metal-organic framework is ZIF-8

Applicant is invited to call the Examiner to propose alternative restriction strategies.  


Election of Species

Regardless of which group is elected, Applicant is required to elect a single disclosed species of each of:

(a)	a metal ion;
(b)	a multidentate ligand; 

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Markush Groups are not of a Similar Nature 

In the instant case, Groups (I)-(V) lack unity of invention because the alternative “metal-organic frameworks” encompassed by the Groups are not of a similar nature.  MPEP § 1850(III)(B); PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Jul. 1, 2020) (See page 79, 10.11) (“PCT Guidelines”).  

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  




(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d)  




Accordingly, inter-claim unity of invention is lacking within each of Groups (I)-(V).  Because each Group lacks inter-claim unity of invention between the alternative “metal-organic frameworks”, unity of invention is also considered lacking between Groups (I)-(V).  


Potential Rejoinder -- Linking Claim(s)

Certain claims are considered as linking claims among the inventions.  MPEP § 809.  Linking claims are those that are common between groups of invention.  For example, claim 1 links inventions (I)-(III) and claim 15 links invention (IV) and (V).  Non-elected claims shall be considered for rejoinder as follows.  MPEP § 809.  

Upon the indication of allowability of a linking, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

For example, If Applicant elects Group (I) and during examination on the merits, claim 1 is found allowable, then the claims of Groups (II) and (III)  will be considered for rejoinder pursuant to the above procedure.  

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Potential Rejoinder Between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of Species

This application contains claims directed to more than species of metal organic framework.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The alternative “metal-organic frameworks” encompassed by the Groups are not of a similar nature as discussed above. 

Regardless of which group is elected, Applicant is required to elect a single disclosed species of each of:

(a)	a metal ion;
(b)	a multidentate ligand; 

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  


Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622